Order entered September 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00913-CV

                                  SHEIK TEHUTI, Appellant

                                                 V.

                              ATMOS ENERGY CORP, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12135

                                            ORDER
       The clerk’s record in this case is incomplete. Specifically, the clerk’s record does not

include the answer of Sheik Tehuti filed on February 7, 2014. Accordingly, the Court ORDERS

Gary Fitzsimmons, District Clerk of Dallas County, Texas, to file within five days of the date of

this order a supplemental clerk’s record including the answer of Sheik Tehuti. The Court directs

the Clerk to transmit this order electronically to Gary Fitzsimmons, District Clerk and all parties.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE